Citation Nr: 0422476	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-06 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to May 
1968.  

This appeal arises from a November 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied, in pertinent part, 
the veteran's request to reopen his claim for service 
connection for PTSD.  

This matter was previously before the Board in September 
2003, at which time the case was remanded to the RO for the 
scheduling of a Board Hearing at the RO.  A Board hearing was 
held at the RO before the undersigned Veterans Law Judge in 
March 2004.

For the reasons set forth below, the issue on appeal will be 
REMANDED, in part, to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  In a September 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD; the veteran filed a timely notice of disagreement to 
this decision but did not file timely a substantive appeal.  

2.  The evidence received subsequent to the September 1995 
rating decision is so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.




								[Continued on next 
page]
CONCLUSIONS OF LAW

1.  The September 1995 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2003).

2.  New and material evidence has been presented to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. §§ 5103, 
5103A, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he 
currently suffers from PTSD that was incurred in or as a 
result of active duty service.  

A brief review of the history of this appeal is as follows:  
By a September 1995 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The RO notified the veteran of that decision and his 
appellate rights by letter dated in September 1995.  The 
veteran filed a notice of disagreement to this decision but 
did not file a timely substantive appeal.  Therefore, the 
decision became final.  38 U.S.C.A. § 7105; 38 C.F.R.  
§§ 20.200, 20.201, 20.202, 20.302.

In May 2000, the veteran renewed his claim for entitlement to 
service connection for PTSD.  In a letter dated in June 2000, 
the veteran was informed that he needed to submit new and 
material evidence to reopen his claim.  In a November 2000 
rating decision, the RO denied the veteran's application to 
reopen his claim of entitlement to service connection for 
PTSD on the basis that new and material evidence had not been 
presented.  The veteran perfected a timely appeal to this 
rating decision, which led to the present matter.  

By an April 2003 Supplemental Statement of the Case, the RO 
appears to have reopened the veteran's claim for service 
connection for PTSD and proceeded to deny on the merits.  
However, the question of whether new and material evidence 
has been received to reopen the claim is a question which 
must be addressed by the Board regardless of the RO's action 
because it goes to the Board's jurisdiction to adjudicate the 
underlying merits of the claim.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  There is no prejudice to the veteran 
by proceeding with an analysis of new and material evidence, 
as the Board finds that the record contains sufficient 
evidence to reopen the claim. 

At this point, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
Among other things, the VCAA amended 38 U.S.C.A. § 5103 to 
clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the veteran of what evidence he was required to 
provide and what evidence VA would attempt to obtain).  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted.  See 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003).  

In addressing whether the requirements under the VCAA were 
met in this case, the Board finds that there is sufficient 
evidence to reopen this matter and examine the case on the 
merits.  Therefore, as to the limited issue of reopening this 
appeal, the Board finds that to the extent that the VCAA may 
not have been fully satisfied, there is no prejudice to the 
veteran in this regard, because that matter is being resolved 
in the veteran's favor.  

In regard to the narrow issue of reopening the veteran's 
claim, the Board notes that there has been a regulatory 
change pertaining to the definition of new and material 
evidence with respect to claims made on or after August 29, 
2001.  38 C.F.R. § 3.156(a); see 66 Fed. Reg. 45,620 (Aug. 
29, 2001).  However, as the veteran filed his claim prior to 
this date, the earlier version of the law remains applicable 
in this case.  

According to applicable law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a veteran 
seeks to reopen a final decision, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the 
concept of a well-grounded claim).  

Since the time of the RO's prior final denial in this case, 
additional evidence of significance has been submitted into 
the record.  Such evidence includes the following:  several 
new VA medical records indicating that the veteran suffers 
from PTSD as a result of combat during service; a written 
statement dated in July 2002 detailing stressors sustained in 
service; and the veteran's March 2004 hearing testimony 
before the Board, which elaborates on claimed in-service 
stressors.  Such evidence is new and material because at the 
time of the RO's final decision in September 1995, the RO had 
determined that there was no evidence of record establishing 
that the veteran had a supportable diagnosis of PTSD, nor 
were the currently claimed in-service stressors identified by 
the veteran.  As this evidence was not previously submitted, 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim, the Board is satisfied 
that new and material evidence was presented to reopen the 
claim for service connection for PTSD. 


ORDER

New and material evidence having been submitted, the issue of 
entitlement to service connection for PTSD is reopened.  The 
appeal is granted to this extent.


REMAND

For the reasons discussed below, the Board finds that the 
VCAA requires further development and that the case must be 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC, for this purpose.  

The Board finds that further evidentiary development by the 
RO is required before appellate review may be completed 
concerning the claim of entitlement to service connection for 
PTSD.  In denying the veteran's claim for PTSD, the RO 
concluded, in part, that the veteran's stressors had not been 
verified.  However, the RO did not attempt to conduct any 
development to verify the veteran's claimed in-service 
stressors since prior to the last RO final decision in 
September 1995.  As the veteran's written statements and 
testimony since the September 1995 rating decision describe 
stressors that have not previously been of record, the 
claimed stressors should be referred to the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) for 
research and verification.  Specifically, the veteran 
explained that while he served on the USS Hornet during the 
Vietnam war, he witnessed several events, including:  a plane 
crash on the deck of the USS Hornet in 1965 or 1966, which 
resulted in the death of the pilot and co-pilot and caused 
the ship such damage that it had to go into dry-dock for 
repairs; in 1964 he claims to have witnessed a dead soldier 
fall out of a helicopter as it was landing on the USS Hornet; 
and throughout his service on the USS Hornet, from 1962 to 
1968, he was involved in unloading wounded soldiers from 
helicopters.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the record and 
ensure that all notification and 
development is completed as required by 
the Veterans Claims Assistance Act of 
2000 Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) and 
the applicable VA regulations (codified 
as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures found in 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 and 38 C.F.R. §3.159(b) 
are fully satisfied.  As part of the 
notice required under the new law, the RO 
should inform the veteran that it would 
be helpful for him to identify any VA or 
private medical records not already of 
record that may be relevant to his claims 
and to send to VA all evidence in his 
possession that may be relevant to his 
claim. 

2.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) in an attempt to 
confirm the veteran's claimed stressors.  
Specifically, the USASCRUR should be 
directed to investigate the whether, 
during the time the veteran served aboard 
the USS Hornet, if there was a plane 
crash on the deck of the USS Hornet that 
caused the death of the pilot and co-
pilot and required repair of the ship in 
dry-dock; whether there was an incident 
in 1964 where a dead soldier fell out of 
a helicopter upon its landing on the USS 
Hornet; and whether the USS Hornet took 
on wounded soldiers evacuated from 
Vietnam by helicopters. 

3.  If the RO finds that any of the 
veteran's claimed in-service stressors 
are verified, the veteran should be 
scheduled for a psychiatric examination 
for the purpose of evaluating the veteran 
for PTSD.  The examiner should review the 
claims file, examine the veteran in 
accordance with the requirements of 
38 C.F.R. § 3.304(f) and DSM-IV, and 
undertake any and all clinical tests or 
studies deemed appropriate.  The examiner 
should offer an opinion as to whether the 
veteran suffers from PTSD, and if so, 
whether such a diagnosis is attributable 
to psychological trauma sustained in 
service.  In so doing, the examiner 
should comment on the prior diagnoses of 
PTSD already of record.  The examiner 
should be asked to report all findings in 
detail, and to provide a rationale for 
all opinions rendered.

4.  The RO should undertake any 
additional development suggested by the 
examiner's findings and opinions, or lack 
thereof.  After all required notification 
and development have been completed, the 
RO should take adjudicatory action.  If 
the benefit sought is denied, a 
supplemental statement of the case should 
be issued.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



